
	
		II
		Calendar No. 576
		111th CONGRESS
		2d Session
		S. 3813
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2010
			Mr. Bingaman (for
			 himself, Mr. Brownback,
			 Mr. Dorgan, Ms.
			 Collins, Mr. Udall of New
			 Mexico, Mr. Ensign,
			 Mr. Udall of Colorado,
			 Ms. Cantwell, Mr. Johnson, Mrs.
			 Shaheen, Mr. Harkin,
			 Mr. Reid, Mr.
			 Bennet, Mrs. Murray,
			 Mr. Begich, Mr.
			 Franken, Mr. Burris,
			 Mr. Kaufman, Mrs. Feinstein, Mr.
			 Kerry, Mr. Durbin,
			 Mr. Cardin, Mr.
			 Grassley, and Ms. Stabenow)
			 introduced the following bill; which was read the first time
		
		
			September 22, 2010
			Read the second time and placed on the
			 calendar
		
		A BILL
		To amend the Public Utility Regulatory Policies Act of
		  1978 to establish a Federal renewable electricity standard, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Renewable Electricity Promotion
			 Act of 2010.
		2.Federal
			 renewable electricity standard
			(a)In
			 generalTitle VI of the
			 Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.) is
			 amended by adding at the end the following:
				
					610.Federal renewable
				electricity standard
						(a)DefinitionsIn this section:
							(1)AffiliateThe
				term affiliate when used with respect to a person, means another
				person that directly or indirectly owns or controls, is owned or controlled by,
				or is under common ownership or control with, such person, as determined under
				regulations issued by the Secretary.
							(2)Base quantity
				of electricity
								(A)In
				generalThe term base
				quantity of electricity means the total quantity of electricity sold by
				an electric utility to electric consumers in a calendar year.
								(B)ExclusionsThe term base quantity of
				electricity does not include—
									(i)electricity generated by a hydroelectric
				facility (including a pumped storage facility but excluding qualified
				hydropower) owned by an electric utility or sold under contract or rate order
				to an electric utility to meet the needs of the retail customers of the
				utility;
									(ii)the quantity of
				electricity generated by a fossil-fuel facility that is equal to the proportion
				of greenhouse gases produced by such a unit that are captured and geologically
				sequestered; or
									(iii)(I)electricity generated
				by a nuclear generating unit placed in service after the date of enactment of
				this section; or
										(II)additional energy generated by an
				existing nuclear facility as a result of efficiency improvements or capacity
				additions made on or after the date of enactment of this section.
										(3)BiomassThe
				term biomass has the meaning given the term in section 203(b) of
				the Energy Policy Act of 2005 (42 U.S.C. 15852(b)).
							(4)Distributed
				generation facilityThe term
				distributed generation facility means a facility at or near a
				customer site that provides electric energy to 1 or more customers for purposes
				other than resale other than to a utility through a net metering
				arrangement.
							(5)Geothermal
				energyThe term
				geothermal energy means energy derived from a geothermal deposit
				(within the meaning of section 613(e)(2) of the Internal Revenue Code of
				1986).
							(6)Incremental
				cost of compliance
								(A)In general
				The term incremental cost of compliance
				means—
									(i)the costs
				attributable to all retail sales of electricity incurred in a year by an
				electric utility to—
										(I)generate
				renewable energy eligible for Federal renewable energy credits;
										(II)acquire Federal
				renewable energy credits; or
										(III)make
				alternative compliance payments in order to comply with the requirements of
				subsection (b); less
										(ii)(I)the costs the electric
				utility would have incurred to serve all of the retail customers of that
				electric utility in that year to generate or acquire additional electricity not
				eligible for renewable energy credits if the requirements of subsection (b) did
				not apply to the electric utility; and
										(II)the costs of compliance with any
				comparable State renewable requirement.
										(B)Cost of electricityIn calculating the incremental cost of
				compliance of an electric utility under this section, the Secretary shall take
				into account the reduction, if any, on the cost of electricity generated with
				fossil fuels associated with increased reliance on renewable electric energy
				generation.
								(7)Incremental
				geothermal production
								(A)In
				generalThe term
				incremental geothermal production means, for any year, the excess
				of—
									(i)the total kilowatt hours of electricity
				produced from a facility (including a distributed generation facility) using
				geothermal energy; over
									(ii)the average number of kilowatt hours
				produced annually at the facility for 5 of the previous 7 calendar years before
				the date of enactment of this section after eliminating the highest and the
				lowest kilowatt hour production years in that 7-year period.
									(B)Special
				ruleA facility described in
				subparagraph (A) that was placed in service at least 7 years before the date of
				enactment of this section shall, commencing with the year in which that date of
				enactment occurs, reduce the amount calculated under subparagraph (A)(ii) each
				year, on a cumulative basis, by the average percentage decrease in the annual
				kilowatt hour production for the 7-year period described in subparagraph
				(A)(ii) with such cumulative sum, but not to exceed 30 percent.
								(8)Incremental
				hydropower
								(A)In
				generalThe term
				incremental hydropower means additional energy generated as a
				result of efficiency improvements or capacity additions made on or after
				January 1, 1992.
								(B)ExclusionThe term incremental
				hydropower does not include additional energy generated as a result of
				operational changes not directly associated with efficiency improvements or
				capacity additions.
								(C)Measurement and
				certificationEfficiency
				improvements and capacity additions referred to in subparagraph (A) shall
				be—
									(i)measured on the basis of the same water
				flow information used to determine a historic average annual generation
				baseline for the hydroelectric facility; and
									(ii)certified by the Secretary or the Federal
				Energy Regulatory Commission.
									(9)Indian
				landThe term Indian land has the meaning given the
				term in section 2601 of the Energy Policy Act of 1992 (25 U.S.C. 3501).
							(10)Qualified
				hydropower
								(A)In
				generalThe term qualified hydropower means—
									(i)incremental
				hydropower;
									(ii)additions of
				capacity made on or after January 1, 2001, or the effective commencement date
				of an existing applicable State renewable electricity standard program at an
				existing nonhydroelectric dam, if—
										(I)the hydroelectric
				project installed on the nonhydroelectric dam—
											(aa)is
				licensed by the Federal Energy Regulatory Commission, or is exempt from
				licensing, and is in compliance with the terms and conditions of the license or
				exemption; and
											(bb)meets all other
				applicable environmental, licensing, and regulatory requirements, including
				applicable fish passage requirements;
											(II)the
				nonhydroelectric dam—
											(aa)was placed in
				service before the date of enactment of this section;
											(bb)was operated for
				flood control, navigation, or water supply purposes; and
											(cc)did not produce
				hydroelectric power as of the date of enactment of this section; and
											(III)the
				hydroelectric project is operated so that the water surface elevation at any
				given location and time that would have occurred in the absence of the
				hydroelectric project is maintained, subject to any license requirements
				imposed under applicable law that change the water surface elevation for the
				purpose of improving the environmental quality of the affected waterway, as
				certified by the Federal Energy Regulatory Commission; and
										(iii)in the case of
				the State of Alaska—
										(I)energy generated
				by a small hydroelectric facility that produces less than 50 megawatts;
										(II)energy from
				pumped storage; and
										(III)energy from a
				lake tap.
										(B)StandardsNothing
				in this paragraph or the application of this paragraph shall affect the
				standards under which the Federal Energy Regulatory Commission issues licenses
				for and regulates hydropower projects under part I of the Federal Power Act (16
				U.S.C. 791a et seq.).
								(11)Qualified
				waste-to-energyThe term qualified waste-to-energy
				means energy from the combustion of post-recycled municipal solid waste, or
				from the gasification or pyrolization of such waste and the combustion of the
				resulting gas at the same facility, if the owner or operator of the facility
				generating electricity from the energy provides to the Commission, on an annual
				basis—
								(A)a certification
				that the facility is in compliance with all applicable Federal and State
				environmental permits;
								(B)in the case of a
				facility that commences operation before the date of enactment of this section,
				a certification that the facility meets emissions standards promulgated under
				section 112 or 129 of the Clean Air Act (42 U.S.C. 7412, 7429) that apply as of
				the date of enactment of this section to new facilities within the relevant
				source category; and
								(C)in the case of
				the combustion, pyrolization, or gasification of municipal solid waste, a
				certification that each local government unit from which such waste originates
				operates, participates in the operation of, contracts for, or otherwise
				provides for, recycling services for residents of the local government
				unit.
								(12)Renewable
				energyThe term
				renewable energy means electric energy generated at a facility
				(including a distributed generation facility) from—
								(A)solar, wind, or geothermal energy or ocean
				energy;
								(B)biomass;
								(C)landfill gas;
								(D)qualified
				hydropower;
								(E)marine and
				hydrokinetic renewable energy (as defined in section 632 of the Energy
				Independence and Security Act of 2007 (42 U.S.C. 17211));
								(F)incremental geothermal production;
								(G)coal-mined
				methane;
								(H)qualified
				waste-to-energy; or
								(I)another renewable
				energy source based on innovative technology, as determined by the Secretary
				through rulemaking.
								(b)Renewable
				energy and energy efficiency requirement
							(1)Requirement
								(A)In
				generalSubject to
				subparagraph (B), each electric utility that sells electricity to electric
				consumers for a purpose other than resale shall obtain a percentage of the base
				quantity of electricity the electric utility sells to electric consumers in any
				calendar year from renewable energy or energy efficiency.
								(B)PercentageExcept as provided in section 611, the
				percentage obtained in a calendar year under subparagraph (A) shall not be less
				than the amount specified in the following table:
									
										
											
												Calendar year:Minimum annual percentage:
												
												2012 through 20133.0
												
												2014 through 20166.0
												
												2017 through 20189.0
												
												2019 through 202012.0
												
												2021 through 203915.0
												
											
										
									
								(2)Means of
				complianceAn electric
				utility shall meet the requirements of paragraph (1) by—
								(A)submitting to the Secretary renewable
				energy credits issued under subsection (c);
								(B)submitting
				Federal energy efficiency credits issued under subsection (i), except that
				those credits may not be used to meet more than 26.67 percent of the
				requirements under paragraph (1) in any calendar year;
								(C)making alternative compliance payments to
				the Secretary at the rate of 2.1 cents per kilowatt hour (as adjusted for
				inflation under subsection (g)) if the electric utility does not elect to
				petition the Secretary to waive the requirements under subsection (d)(3)(C);
				or
								(D)a combination of activities described in
				subparagraphs (A), (B), and (C).
								(3)Phase-inThe
				Secretary shall prescribe, by regulation, a reasonable phase-in of the
				requirements of paragraph (1) as the requirements apply to an electric utility
				that becomes subject to this section on or after January 1, 2013.
							(c)Federal
				renewable energy and energy efficiency credit trading programs
							(1)In
				generalNot later than
				January 1, 2012, the Secretary shall establish a Federal renewable energy
				credit trading program, and a Federal energy efficiency credit trading program,
				under which electric utilities shall submit to the Secretary Federal renewable
				energy credits and Federal energy efficiency credits to certify the compliance
				of the electric utilities with subsection (b)(1).
							(2)AdministrationAs part of the program, the Secretary
				shall—
								(A)issue renewable energy credits to
				generators of electric energy from renewable energy, regardless of whether the
				energy is transmitted over the national interstate transmission system;
								(B)to the extent
				that renewable sources of electricity are used in combination with other
				sources of energy, issue credits only to the extent that the electricity
				generated is from renewable resources;
								(C)issue renewable
				energy credits to electric utilities associated with State renewable
				electricity standard compliance mechanisms pursuant to subsection (h);
								(D)issue energy
				efficiency credits pursuant to subsection (i);
								(E)subject to subparagraph (F), ensure that a
				kilowatt hour, including the associated renewable energy credit or energy
				efficiency credit, shall be used only once for purposes of compliance with this
				Act;
								(F)allow double credits for generation from
				facilities on Indian land, and triple credits for generation from small
				renewable distributed generators (meaning those no larger than 1 megawatt),
				except that no distributed renewable generation facilities on Indian land shall
				receive a greater number of credits than triple credits;
								(G)allow triple
				credits for generation of energy from algae;
								(H)ensure that, with
				respect to a purchaser that, as of the date of enactment of this section, has a
				purchase agreement from a renewable energy facility placed in service before
				that date, the credit associated with the generation of renewable energy under
				the contract is issued to the purchaser of the electric energy to the extent
				that the contract does not already provide for the allocation of the Federal
				credit; and
								(I)issue tradeable
				renewable energy credits for the useful electric and thermal output from a
				facility that produces the output from biomass, using a system under
				which—
									(i)in the case of
				efficiency that is less than 50 percent, 1 renewable energy credit is
				awarded;
									(ii)in the case of
				efficiency that is 50 percent or more but less than 70 percent, 1.1 renewable
				energy credits are awarded for the same unit output;
									(iii)in the case of
				efficiency that is 70 percent or more but less than 90 percent, 1.25 renewable
				energy credits are awarded for the same unit output; and
									(iv)in the case of
				efficiency that is 90 percent or more, 1.5 renewable energy credits are awarded
				for the same unit output.
									(3)DurationA credit described in subparagraph (A),
				(B), (C), or (D) of paragraph (2) may only be used for compliance with this
				section during the 3-year period beginning on the date of issuance of the
				credit.
							(4)TransfersAn electric utility that holds credits in
				excess of the quantity of credits needed to comply with subsection (b) may
				transfer the credits to another electric utility in the same utility holding
				company system.
							(5)Delegation of
				market function
								(A)In
				generalThe Secretary may delegate to—
									(i)an appropriate
				market-making entity the administration of a national renewable energy credit
				market and a national energy efficiency credit market for purposes of creating
				a transparent national market for the sale or trade of renewable energy credits
				and energy efficiency credits; and
									(ii)regional
				entities the tracking of dispatch of renewable generation.
									(B)AdministrationAny
				delegation under subparagraph (A) shall ensure that the tracking and reporting
				of information concerning the dispatch of renewable generation is transparent,
				verifiable, and independent of any generation or load interests with
				obligations under this section. .
								(d)Enforcement
							(1)Civil
				penaltiesAny electric
				utility that fails to meet the requirements of subsection (b) shall be subject
				to a civil penalty.
							(2)Amount of
				penaltyThe amount of the
				civil penalty shall be equal to the product obtained by multiplying—
								(A)the number of kilowatt-hours of electric
				energy sold to electric consumers in violation of subsection (b); by
								(B)200 percent of the value of the alternative
				compliance payment, as adjusted for inflation under subsection (g).
								(3)Mitigation or
				waiver
								(A)Penalty
									(i)In
				generalThe Secretary may mitigate or waive a civil penalty under
				this subsection if the electric utility is unable to comply with subsection (b)
				due to a reason outside of the reasonable control of the electric
				utility.
									(ii)AmountThe
				Secretary shall reduce the amount of any penalty determined under paragraph (2)
				by the amount paid by the electric utility to a State for failure to comply
				with the requirement of a State renewable energy program if the State
				requirement is greater than the applicable requirement of subsection
				(b).
									(B)RequirementThe
				Secretary may waive the requirements of subsection (b) for a period of up to 5
				years with respect to an electric utility if the Secretary determines that the
				electric utility cannot meet the requirements due to a hurricane, tornado,
				fire, flood, earthquake, ice storm, or other natural disaster or act of God
				beyond the reasonable control of the utility.
								(C)Ratepayer
				protectionEffective beginning June 1, 2010, and not later than
				June 1 of each year thereafter, an electric utility may petition the Secretary
				to waive, for the following compliance year, all or part of the requirements of
				subsection (b) in order to limit the rate impact of the incremental cost of
				compliance of the electric utility to not more than 4 percent per retail
				customer in any year.
								(D)VarianceA
				State public utility commission or electric utility may submit an application
				to the Secretary that requests a variance from the requirements of subsection
				(b) for 1 or more calendar years (including suspension or reduction of the
				requirements) on the basis of transmission constraints preventing delivery of
				service.
								(4)Procedure for
				assessing penaltyThe
				Secretary shall assess a civil penalty under this subsection in accordance with
				the procedures prescribed by section 333(d) of the Energy Policy and
				Conservation Act (42 U.S.C. 6303(d)).
							(e)Alternative
				compliance payments
							(1)In
				generalAn electric utility may satisfy the requirements of
				subsection (b), in whole or in part, by submitting in accordance with this
				subsection, in lieu of each Federal renewable electricity credit or megawatt
				hour of demonstrated total annual electricity savings that would otherwise be
				due, a payment equal to the amount required under subsection (b) in accordance
				with such regulations as the Secretary may promulgate.
							(2)Payment to
				State fundsAn amount equal to 75 percent of the payments made
				under this subsection shall be made directly to the State in which the electric
				utility is located, if the payments are deposited directly into a fund within
				the treasury of the State for use in accordance with paragraph (3).
							(3)Use of
				grantsThe Governor of any State may expend amounts in a State
				renewable energy escrow account solely for purposes of—
								(A)increasing the
				quantity of electric energy produced from a renewable energy source in the
				State, including nuclear and advanced coal technologies for carbon capture and
				sequestration;
								(B)promoting the
				deployment and use of electric drive vehicles in the State, including the
				development of electric drive vehicles and batteries; and
								(C)offsetting the
				costs of carrying out this section paid by electric consumers in the State
				through—
									(i)direct grants to
				electric consumers; or
									(ii)energy
				efficiency investments.
									(4)Information and
				reportsAs a condition of providing payments to a State under
				this subsection, the Secretary may require the Governor to keep such accounts
				or records, and furnish such information and reports, as the Secretary
				determines are necessary and appropriate for determining compliance with this
				subsection.
							(f)ExemptionsDuring any calendar year, this section
				shall not apply to an electric utility—
							(1)that sold less than 4,000,000
				megawatt-hours of electric energy to electric consumers during the preceding
				calendar year, except that sales to an affiliate, lessee, or tenant of the
				electric utility shall not be treated as sales to electric consumers under this
				paragraph; or
							(2)in Hawaii.
							(g)Inflation
				adjustmentNot later than
				December 31 of each year beginning in 2013, the Secretary shall adjust for
				inflation the rate of the alternative compliance payment under subsection
				(b)(2)(C).
						(h)State
				programs
							(1)In
				generalSubject to paragraph
				(2), nothing in this section diminishes any authority of a State or political
				subdivision of a State to adopt or enforce any law or regulation respecting
				renewable energy or energy efficiency, or the regulation of electric
				utilities,.
							(2)ComplianceExcept as provided in subsection (d)(3), no
				such law or regulation shall relieve any person of any requirement otherwise
				applicable under this section.
							(3)CoordinationThe Secretary, in consultation with States
				having such renewable energy and energy efficiency programs, shall, to the
				maximum extent practicable, facilitate coordination between the Federal program
				and State programs.
							(4)Regulations
								(A)In
				generalThe Secretary, in consultation with States, shall
				promulgate regulations to ensure that an electric utility that is subject to
				the requirements of this section and is subject to a State renewable energy
				standard receives renewable energy credits if—
									(i)the electric
				utility complies with the State standard by generating or purchasing renewable
				electric energy or renewable energy certificates or credits representing
				renewable electric energy; or
									(ii)the State
				imposes or allows other mechanisms for achieving the State standard, including
				the payment of taxes, fees, surcharges, or other financial obligations.
									(B)Amount of
				creditsThe amount of credits received by an electric utility
				under this subsection shall equal—
									(i)in the case of
				subparagraph (A)(i), the quantity of renewable energy resulting from the
				generation or purchase by the electric utility of renewable energy; and
									(ii)in the case of
				subparagraph (A)(ii), the pro rata share of the electric utility, based on the
				contributions to the mechanism made by the electric utility or customers of the
				electric utility, in the State, of the quantity of renewable energy resulting
				from those mechanisms.
									(C)Prohibition on
				double countingThe regulations promulgated under this paragraph
				shall ensure that a kilowatt-hour associated with a renewable energy credit
				issued pursuant to this subsection shall not be used for compliance with this
				section more than once.
								(i)Energy
				efficiency credits
							(1)DefinitionsIn
				this subsection:
								(A)Customer
				facility savingsThe term customer facility savings
				means a reduction in the consumption of end-use electricity at a facility of an
				end-use consumer of electricity served by an electric utility, as compared
				to—
									(i)consumption at
				the facility during a base year, taking into account reductions attributable to
				causes other than energy efficiency investments (such as economic downturns,
				reductions in customer base, favorable weather conditions, or other such
				causes); or
									(ii)in the case of
				new equipment (regardless of whether the new equipment replaces existing
				equipment at the end of the useful life of the existing equipment), consumption
				by similar equipment of average efficiency available for purchase at the time
				that new equipment is acquired.
									(B)Electricity
				savingsThe term electricity savings means—
									(i)customer facility
				savings of electricity consumption adjusted to reflect any associated increase
				in fuel consumption at the facility;
									(ii)reductions in
				distribution system losses of electricity achieved by a retail electricity
				distributor, as compared to losses attributable to new or replacement
				distribution system equipment of average efficiency (as defined by the
				Secretary by regulation); and
									(iii)the output of
				new combined heat and power systems, to the extent provided under paragraph
				(5).
									(C)Qualified
				electricity savingsThe term qualified electricity
				savings means electricity saving that meet the measurement and
				verification requirements of paragraph (4).
								(2)PetitionOn
				petition by the Governor of a State or, in the case of the power service area
				of the Tennessee Valley Authority, the Board of Directors of the Tennessee
				Valley Authority, the Secretary shall allow up to 26.67 percent of the
				requirements of an electric utility under subsection (b)(1) associated with the
				sales of electricity of the utility in the State to be met by submitting
				Federal energy efficiency credits issued pursuant to this subsection.
							(3)Issuance of
				energy efficiency credits
								(A)In
				generalThe Secretary shall issue energy efficiency credits for
				qualified electricity savings achieved in States described in paragraph (2) in
				accordance with this subsection.
								(B)Qualified
				electricity savingsSubject to subparagraph (C), in accordance
				with regulations promulgated by the Secretary, the Secretary shall issue
				credits for—
									(i)qualified
				electricity savings achieved by an electric utility on or after the date of
				enactment of this section; and
									(ii)qualified
				electricity savings achieved by other entities (including State agencies) on or
				after the date of enactment of this section if—
										(I)the measures used
				to achieve the qualified electricity savings were installed or placed in
				operation by the entity seeking the credit; and
										(II)an electric
				utility eligible to receive efficiency did not pay a substantial portion of the
				cost of achieving the qualified electricity savings (unless the utility has
				waived any entitlement to the credit).
										(C)StandardsNo
				credits shall be issued for electricity savings achieved as a result of
				compliance with a national, State, or local building, equipment, or appliance
				efficiency standard.
								(4)Measurement and
				verification of electricity savingsNot later than January 2010,
				the Secretary shall promulgate regulations regarding the measurement and
				verification of electricity savings under this subsection, including
				regulations covering—
								(A)procedures and
				standards for defining and measuring electricity savings that will be eligible
				to receive credits under paragraph (3), which shall—
									(i)specify the types
				of energy efficiency and energy conservation that will be eligible for the
				credits;
									(ii)require that
				energy consumption for customer facilities or portions of facilities in the
				applicable base and current years be adjusted, as appropriate, to account for
				changes in weather, level of production, and building area;
									(iii)account for the
				useful life of electricity savings measures;
									(iv)include
				specified electricity savings values for specific, commonly-used efficiency
				measures; and
									(v)exclude
				electricity savings that—
										(I)are not properly
				attributable to measures carried out by the entity seeking the credit;
										(II)have already
				been credited under this section to another entity; or
										(III)do not result
				from actions not intended to achieve electricity savings;
										(B)procedures and
				standards for third-party verification of reported electricity savings;
				and
								(C)such requirements
				for information, reports, and access to facilities as may be necessary to carry
				out this subsection.
								(5)Combined heat
				and powerUnder regulations promulgated by the Secretary, the
				increment of electricity output of a new combined heat and power system that is
				attributable to the higher efficiency of the combined system (as compared to
				the efficiency of separate production of the electric and thermal outputs),
				shall be considered electricity savings under this subsection.
							(j)Biomass harvesting and
				sustainabilityThe provisions
				of this section relating to biomass shall be administered in accordance with
				section 203(e) of the Energy Policy Act of 2005 (42 U.S.C. 15852(e)).
						(k)Loans for projects to comply with Federal
				renewable electricity standard
							(1)PurposesThe purposes of this
				subsection are—
								(A)to reduce the
				cost incurred by electric utilities in complying with the requirements of this
				section; and
								(B)to minimize the
				impact of the requirements on electricity rates for consumers.
								(2)LoansThe
				Secretary shall make loans available to electric utilities to carry out
				qualified projects approved by the Secretary to comply with the requirements of
				this section.
							(3)Qualified
				projects
								(A)In
				generalA loan may be made under this subsection for a
				project—
									(i)to construct a
				renewable energy generation facility;
									(ii)to install an
				energy efficiency or electricity demand reduction technology; or
									(iii)to carry out
				any other project approved by the Secretary that the Secretary determines is
				consistent with the purposes of this subsection.
									(B)DisapprovalThe
				Secretary may disapprove an application for a loan for a project under this
				subsection if the Secretary determines that—
									(i)the revenues
				generated under the project are unlikely to be sufficient to cover the
				repayment obligations of the proposed loan; or
									(ii)the project is
				not otherwise consistent with the purposes of this subsection.
									(4)TermsA
				loan made by the Secretary to an electric utility under this subsection
				shall—
								(A)be for a term of
				not to exceed 30 years; and
								(B)bear an annual
				interest rate that is 50 basis points more than the Federal funds rate
				established by the Board of Governors of the Federal Reserve System.
								(5)PriorityNotwithstanding
				any other provision of law, the debt to the Federal Government under a loan
				made to an electric utility under this subsection shall have priority in any
				case in which the electric utility files for bankruptcy protection under title
				11, United States Code.
							(6)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this subsection.
							(l)Reconsideration
							(1)Review
								(A)In
				generalNot later than January 15, 2017, and every 5 years
				thereafter, the Secretary shall review and make recommendations to Congress on
				the program established under this section.
								(B)AnalysisThe
				review shall analyze whether—
									(i)the program
				established under this section has contributed to an economically harmful
				increase in electricity rates in regions of the United States;
									(ii)the program has
				resulted in net economic benefits for the United States; and
									(iii)new
				technologies and clean, renewable energy sources will advance the purposes of
				this section.
									(2)RecommendationsThe
				Secretary shall submit to Congress recommendations on whether—
								(A)the percentage of
				energy efficiency credits eligible to be submitted under subsection (b)(1)
				should be increased or decreased;
								(B)the percentage of
				renewable electricity required under subsection (b)(1) should be increased or
				decreased; and
								(C)the definition of
				renewable energy should be expanded to reflect advances in
				technology or previously unavailable sources of clean or renewable
				energy.
								(3)ReportNot
				later than January 15, 2017, the Secretary shall submit to Congress a report
				that describes any recommendations of the Secretary on changes to the program
				established under this section.
							(m)Regulations
							(1)In
				generalNot later than 1 year
				after the date of enactment of this section, the Secretary shall promulgate
				interim final rules establishing regulations implementing this section.
							(2)Information
				collectionChapter 35 of title 44, United States Code, shall not
				apply to any information collection requirement necessary for the
				implementation of the program established by this section.
							(n)Termination of
				authorityThis section and
				the authority provided by this section terminate on December 31,
				2039.
						.
			(b)Table of
			 contents amendmentThe table
			 of contents of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C.
			 prec. 2601) is amended by adding at the end of the items relating to title VI
			 the following:
				
					
						Sec. 610. Federal renewable
				electricity
				standard.
					
					.
			3.Federal purchase
			 requirement amendmentsSection
			 203 of the Energy Policy Act of 2005 (42 U.S.C. 15852) is amended—
			(1)by striking subsection (b) and inserting
			 the following:
				
					(b)DefinitionsIn
				this section:
						(1)BiomassThe
				term biomass means the following types of nonhazardous organic
				materials:
							(A)Residues and
				byproducts from milled logs.
							(B)Wood, paper
				products that are not commonly recyclable, and vegetation (including trees and
				trimmings, yard waste, pallets, railroad ties, crates, and solid-wood
				manufacturing and construction debris), if diverted from or separated from
				other waste out of a municipal waste stream.
							(C)Hazard trees,
				trimmings, and brush that are necessary to remove in order to maintain a
				utility right-of-way or a public road (not including any unpaved road within
				Federal land).
							(D)Trees, trimmings,
				and brush harvested from the immediate vicinity of any building, campground, or
				other structure in wildfire-prone areas to reduce the risk to the structure or
				campground or to human life from wildfires.
							(E)Invasive species
				(as defined in Executive Order 13112 (42 U.S.C. 4321 note; relating to invasive
				species)) removed to control or eradicate the invasive species.
							(F)Animal waste and
				animal byproducts (including biogas and any solid produced by
				micro-organisms).
							(G)Food
				waste.
							(H)Algae.
							(I)Slash, brush,
				trees, and other vegetation that is harvested from non-Federal land or Indian
				land—
								(i)that is, at the
				time of harvest—
									(I)naturally
				regenerated forest land;
									(II)forest land that
				was planted for the purpose of restoring land to a naturally regenerated
				forest; or
									(III)if harvested in
				quantities and through practices that maintain or contribute toward the
				restoration of the species, ecological systems, and ecological communities for
				which the conservation forest land was identified, conservation forest land;
				or
									(ii)that is—
									(I)at the time of
				harvest, planted forest land; and
									(II)on the date of
				enactment of this section, cropland (including fallow land), pastureland, or
				planted forest land.
									(J)Crops, crop
				byproducts, and crop residues from non-Federal land or Indian land that
				is—
								(i)at the time of
				harvest, not forest land; and
								(ii)on the date of
				enactment of this section—
									(I)cropland
				(including fallow land and not including planted forest land); or
									(II)pastureland.
									(K)If harvested from
				Federal land in accordance with applicable law and land management plans and in
				quantities and through practices that maintain or contribute toward the
				restoration of ecological sustainability—
								(i)slash; and
								(ii)brush and trees
				that are byproducts of ecological restoration, disease or insect infestation
				control, or hazardous fuels reduction treatments and—
									(I)are from stands
				that—
										(aa)were killed by
				an insect or disease epidemic or a natural disaster; and
										(bb)do not meet the
				utilization standards for sawtimber; or
										(II)do not exceed
				the minimum size standards for sawtimber.
									(2)Conservation
				forest land
							(A)In
				generalThe term conservation forest land means
				forest land that contains a species, or includes all or part of an ecological
				system or community, that is at risk of extinction or elimination within a
				State or globally.
							(B)IdentificationConservation
				forest land shall be identified based on the best available science and data by
				any of—
								(i)the State in
				which the land is located, unless the land is under the jurisdiction of an
				Indian tribe;
								(ii)an Indian tribe
				with jurisdiction over the land; or
								(iii)in consultation
				with the State in which the land is located or the Indian tribe with
				jurisdiction over the land—
									(I)the Secretary of
				Agriculture; or
									(II)the Secretary of
				the Interior.
									(C)ExceptionsA
				tract of conservation forest land may not be removed from conservation forest
				land status under this section as a result of land management practices on the
				tract that—
								(i)occurred on or
				after the date of enactment of this subparagraph; and
								(ii)contributed
				toward the elimination of the species, or all or part of an ecological system
				or ecological community, for which the land was identified as conservation
				forest land.
								(3)Federal
				land
							(A)In
				generalThe term Federal land means—
								(i)National Forest
				System land; and
								(ii)public lands (as
				defined in section 103 of the Federal Land Policy and Management Act of 1976
				(43 U.S.C. 1702)).
								(B)Exclusions
								(i)In
				generalThe term Federal land does not
				include—
									(I)any area
				designated by Congress to be administered for conservation purposes; or
									(II)a National
				Monument proclaimed by the President.
									(ii)Old growth or
				late successional forest standsThe term Federal
				land does not include an old growth or late successional forest stand
				unless biomass from the stand does not exceed the minimum size standards for
				sawtimber and is a byproduct of an ecological restoration treatment that fully
				maintains, or contributes toward the restoration of, the structure and
				composition of an old growth forest stand in accordance with the old growth
				conditions characteristic of the forest type and retains the large trees
				contributing to old growth structure.
								(4)Indian
				landThe term Indian land has the meaning given the
				term Indian country in section 1151 of title 18, United States
				Code.
						(5)Indian
				tribeThe term Indian tribe has the meaning given
				the term in section 4 of the Indian Self-Determination and Education Assistance
				Act (25 U.S.C. 450b).
						(6)Non-Federal
				landThe term non-Federal land means land that is
				not owned by the Federal Government.
						(7)Renewable
				energyThe term renewable energy means energy
				generated from solar, wind, biomass, landfill gas, ocean (including tidal,
				wave, current, and thermal), geothermal, municipal solid waste, or new
				hydroelectric generation capacity achieved from increased efficiency or
				additions of new capacity at an existing hydroelectric project.
						(8)Secretary
				concernedThe term Secretary concerned means—
							(A)the Secretary of
				Agriculture, with regard to—
								(i)National Forest
				System land; and
								(ii)except as
				provided by subparagraph (B), non-Federal land; and
								(B)the Secretary of
				the Interior, with regard to—
								(i)public lands (as
				defined in section 103 of the Federal Land Policy and Management Act of 1976
				(43 U.S.C. 1702)); and
								(ii)Indian
				land.
								;
				and
			(2)by adding at the
			 end the following:
				
					(e)Biomass
				harvesting and sustainability
						(1)In
				generalThe Secretaries concerned shall administer the provisions
				covered by subsection (b)(1) relating to the harvesting of biomass from Federal
				land and forest land.
						(2)Inter-agency
				biomass sustainability study
							(A)In
				generalThe Secretary, in consultation with the Secretary of
				Agriculture, the Secretary of the Interior, and the Administrator of the
				Environmental Protection Agency, shall conduct a study that assesses the
				impacts of biomass harvesting for energy production on—
								(i)landscape-level
				water quality, soil productivity, wildlife habitat, and biodiversity;
				and
								(ii)conservation
				forest land.
								(B)TimingThe
				Secretary shall—
								(i)complete the
				study required under this paragraph not later than 5 years after the date of
				enactment of this subsection; and
								(ii)update the study
				not later than every 5 years thereafter.
								(C)BasisThe
				Secretary shall base the study on the best available data and science.
							(D)RecommendationsThe
				Secretary shall include in the study such recommendations as are appropriate to
				reduce the impacts described in subparagraph (A).
							(E)Public
				participation and availabilityIn carrying out this paragraph,
				the Secretary shall—
								(i)consult with
				States, Indian tribes, and other interested stakeholders;
								(ii)make available,
				and seek public comment on, a draft version of the study results; and
								(iii)make the final
				study results available to the
				public.
								.
			
	
		September 22, 2010
		Read the second time and placed on the
		  calendar
	
